ORDER
The Disciplinary Review Board having filed a report with the Court on April 6, 1995, recommending that GARY LESSER of BUDD LAKE, who was admitted to the bar of this State in 1969, be suspended from the practice of law for a period of one year for misconduct including gross neglect, in violation of RPC 1.1(a); lack of diligence, in violation of RPC 1.3; failure to communicate, in violation of RPC 1.4; dishonesty, fraud, deceit or misrepresentation, in violation of RPC 8.4(c); and failure to cooperate with the ethics authorities, in violation of RPC 8.1(b);
And the Disciplinary Review Board further recommending that the suspension be consecutive to the three-month suspension of respondent effective March 1, 1995, ordered by the Court on February 7, 1995, and that on reinstatement respondent practice under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that GARY LESSER is suspended from the practice of law for a period of one year, effective on the expiration of the three-month suspension ordered by the Court on February 7, 1995, and until further Order of the Court; and it is further
ORDERED that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of *42said GARY LESSER as an attorney at law of the State of New Jersey; and it is further
ORDERED that GARY LESSER be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorney; and it is further
ORDERED that GARY LESSER reimburse the Disciplinary Oversight Committee for appropriate administrative costs.